
	
		II
		111th CONGRESS
		1st Session
		S. 1317
		IN THE SENATE OF THE UNITED STATES
		
			June 22, 2009
			Mr. Lautenberg
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To increase public safety by permitting the
		  Attorney General to deny the transfer of firearms or the issuance of firearms
		  and explosives licenses to known or suspected dangerous
		  terrorists.
	
	
		1.Short titleThis Act may be cited as the
			 Denying Firearms and Explosives to
			 Dangerous Terrorists Act of 2009.
		2.Granting the Attorney General the authority
			 to deny the sale, delivery, or transfer of a firearm or the issuance of a
			 firearms or explosives license or permit to dangerous terrorists
			(a)Standard for exercising Attorney General
			 discretion regarding transferring firearms or issuing firearms permits to
			 dangerous terroristsChapter
			 44 of title 18, United States Code, is amended—
				(1)by inserting after section 922 the
			 following:
					
						922A.Attorney General's discretion to deny
				transfer of a firearmThe
				Attorney General may deny the transfer of a firearm under section
				922(t)(1)(B)(ii) of this title if the Attorney General—
							(1)determines that the transferee is known (or
				appropriately suspected) to be or have been engaged in conduct constituting, in
				preparation for, in aid of, or related to terrorism, or providing material
				support or resources for terrorism; and
							(2)has a reasonable belief that the
				prospective transferee may use a firearm in connection with terrorism.
							922B.Attorney General's discretion regarding
				applicants for firearm permits which would qualify for the exemption provided
				under section 922(t)(3)The
				Attorney General may determine that—
							(1)an applicant for a firearm permit which
				would qualify for an exemption under section 922(t) is known (or appropriately
				suspected) to be or have been engaged in conduct constituting, in preparation
				for, in aid of, or related to terrorism, or providing material support or
				resources for terrorism; and
							(2)the Attorney General has a reasonable
				belief that the applicant may use a firearm in connection with
				terrorism.
							;
				
				(2)in section 921(a), by adding at the end the
			 following:
					
						(36)The term terrorism includes
				international terrorism and domestic terrorism, as those terms are defined in
				section 2331 of this title.
						(37)The term material support or
				resources has the same meaning as in section 2339A of this title.
						(38)The term responsible person
				means an individual who has the power, directly or indirectly, to direct or
				cause the direction of the management and policies of the applicant or licensee
				pertaining to firearms.
						;
				and
				(3)in the table of sections, by inserting
			 after the item relating to section 922 the following:
					
						
							922A. Attorney General's discretion to deny transfer of a
				firearm.
							922B. Attorney General's discretion regarding applicants for
				firearm permits which would qualify for the exemption provided under section
				922(t)(3).
						
						.
				(b)Effect of Attorney General discretionary
			 denial through the National Instant Criminal Background Check System (NICS) on
			 firearms permitsSection
			 922(t) of title 18, United States Code, is amended—
				(1)in paragraph (1)(B)(ii), by inserting
			 or State law, or that the Attorney General has determined to deny the
			 transfer of a firearm pursuant to section 922A of this title before the
			 semicolon;
				(2)in paragraph (2), in the matter preceding
			 subparagraph (A), by inserting , or if the Attorney General has not
			 determined to deny the transfer of a firearm pursuant to section 922A of this
			 title after or State law;
				(3)in paragraph (3)—
					(A)in subparagraph (A)—
						(i)in clause (i)—
							(I)in subclause (I), by striking
			 and at the end; and
							(II)by adding at the end the following:
								
									(III)was issued after a check of the system
				established pursuant to paragraph (1);
									;
				
							(ii)in clause (ii), by inserting
			 and after the semicolon; and
						(iii)by adding at the end the following:
							
								(iii)the State issuing the permit agrees to deny
				the permit application if such other person is the subject of a determination
				by the Attorney General pursuant to section 922B of this
				title;
								;
						(4)in paragraph (4), by inserting , or
			 if the Attorney General has not determined to deny the transfer of a firearm
			 pursuant to section 922A of this title after or State
			 law; and
				(5)in paragraph (5), by inserting , or
			 if the Attorney General has determined to deny the transfer of a firearm
			 pursuant to section 922A of this title after or State
			 law.
				(c)Unlawful sale or disposition of firearm
			 based upon Attorney General discretionary denialSection 922(d) of title 18, United States
			 Code, is amended—
				(1)in paragraph (8), by striking
			 or at the end;
				(2)in paragraph (9), by striking the period at
			 the end and inserting ; or; and
				(3)by adding at the end the following:
					
						(10)has been the subject of a determination by
				the Attorney General under section 922A, 922B, 923(d)(3), or 923(e) of this
				title.
						.
				(d)Attorney General discretionary denial as
			 prohibitorSection 922(g) of
			 title 18, United States Code, is amended—
				(1)in paragraph (8), by striking
			 or at the end;
				(2)in paragraph (9), by striking the comma at
			 the end and inserting ; or; and
				(3)by inserting after paragraph (9) the
			 following:
					
						(10)who has received actual notice of the
				Attorney General's determination made under section 922A, 922B, 923(d)(3) or
				923(e) of this
				title,
						.
				(e)Attorney General discretionary denial of
			 Federal firearms licensesSection 923(d) of title 18, United States
			 Code, is amended—
				(1)in paragraph (1), in the matter preceding
			 subparagraph (A), by striking Any and inserting Except as
			 provided in paragraph (3), any; and
				(2)by adding at the end the following:
					
						(3)The Attorney General may deny a license
				application if the Attorney General determines that the applicant (including
				any responsible person) is known (or appropriately suspected) to be or have
				been engaged in conduct constituting, in preparation for, in aid of, or related
				to terrorism, or providing material support or resources for terrorism, and the
				Attorney General has a reasonable belief that the applicant may use a firearm
				in connection with
				terrorism.
						.
				(f)Discretionary revocation of Federal
			 firearms licensesSection
			 923(e) of title 18, United States Code, is amended—
				(1)by inserting (1) after
			 (e);
				(2)by striking revoke any
			 license and inserting the following: “revoke—
					
						(A)any
				license
						;
				(3)by striking . The Attorney General
			 may, after notice and opportunity for hearing, revoke the license and
			 inserting the following: “;
					
						(B)the
				license
						;
				and
				(4)by striking . The Secretary's
			 action and inserting the following: “; or
					
						(C)any license issued under this section if
				the Attorney General determines that the holder of such license (including any
				responsible person) is known (or appropriately suspected) to be or have been
				engaged in conduct constituting, in preparation for, in aid of, or related to
				terrorism or providing material support or resources for terrorism, and the
				Attorney General has a reasonable belief that the applicant may use a firearm
				in connection with terrorism.
						(2)The Attorney General's
				action
						.
				(g)Attorney General's ability To withhold
			 information in firearms license denial and revocation suit
				(1)In generalSection 923(f)(1) of title 18, United
			 States Code, is amended by inserting after the first sentence the following:
			 However, if the denial or revocation is pursuant to subsection (d)(3) or
			 (e)(1)(C), any information upon which the Attorney General relied for this
			 determination may be withheld from the petitioner, if the Attorney General
			 determines that disclosure of the information would likely compromise national
			 security..
				(2)SummariesSection 923(f)(3) of title 18, United
			 States Code, is amended by inserting after the third sentence the following:
			 With respect to any information withheld from the aggrieved party under
			 paragraph (1), the United States may submit, and the court may rely upon,
			 summaries or redacted versions of documents containing information the
			 disclosure of which the Attorney General has determined would likely compromise
			 national security..
				(h)Attorney General's ability To withhold
			 information in relief from disabilities lawsuitsSection 925(c) of title 18, United States
			 Code, is amended by inserting after the third sentence the following: If
			 the person is subject to a disability under section 922(g)(10) of this title,
			 any information which the Attorney General relied on for this determination may
			 be withheld from the applicant if the Attorney General determines that
			 disclosure of the information would likely compromise national security. In
			 responding to the petition, the United States may submit, and the court may
			 rely upon, summaries or redacted versions of documents containing information
			 the disclosure of which the Attorney General has determined would likely
			 compromise national security..
			(i)PenaltiesSection 924(k) of title 18, United States
			 Code, is amended—
				(1)in paragraph (2), by striking
			 or at the end;
				(2)in paragraph (3), by striking the comma at
			 the end and inserting ; or; and
				(3)by inserting after paragraph (3) the
			 following:
					
						(4)constitutes an act of terrorism, or
				providing material support or resources for
				terrorism,
						.
				(j)Remedy for erroneous denial of firearm or
			 firearm permit exemption
				(1)In generalSection 925A of title 18, United States
			 Code, is amended—
					(A)in the section heading, by striking
			 Remedy for erroneous denial
			 of firearm and inserting Remedies;
					(B)by striking Any person denied a
			 firearm pursuant to subsection (s) or (t) of section 922 and inserting
			 the following:
						
							(a)Except as provided in subsection (b), any
				person denied a firearm pursuant to subsection (t) of section 922 or a firearm
				permit pursuant to a determination made under section
				922B
							;
				and
					(C)by adding at the end the following:
						
							(b)In any case in which the Attorney General
				has denied the transfer of a firearm to a prospective transferee pursuant to
				section 922A of this title or has made a determination regarding a firearm
				permit applicant pursuant to section 922B of this title, an action challenging
				the determination may be brought against the United States. The petition shall
				be filed not later than 60 days after the petitioner has received actual notice
				of the Attorney General's determination under section 922A or 922B of this
				title. The court shall sustain the Attorney General's determination upon a
				showing by the United States by a preponderance of evidence that the Attorney
				General's determination satisfied the requirements of section 922A or 922B, as
				the case may be. To make this showing, the United States may submit, and the
				court may rely upon, summaries or redacted versions of documents containing
				information the disclosure of which the Attorney General has determined would
				likely compromise national security. Upon request of the petitioner or the
				court's own motion, the court may review the full, undisclosed documents ex
				parte and in camera. The court shall determine whether the summaries or
				redacted versions, as the case may be, are fair and accurate representations of
				the underlying documents. The court shall not consider the full, undisclosed
				documents in deciding whether the Attorney General's determination satisfies
				the requirements of section 922A or
				922B.
							.
					(2)Technical and conforming
			 amendmentThe table of
			 sections for chapter 44 of title 18, United States Code, is amended by striking
			 the item relating to section 925A and inserting the following:
					
						
							925A.
				Remedies.
						
						.
				(k)Provision of grounds underlying
			 ineligibility determination by the National Instant Criminal Background Check
			 SystemSection 103 of the
			 Brady Handgun Violence Prevention Act (18 U.S.C. 922 note) is amended—
				(1)in subsection (f)—
					(A)by inserting or the Attorney General
			 has made a determination regarding an applicant for a firearm permit pursuant
			 to section 922B of title 18, United States Code, after is
			 ineligible to receive a firearm; and
					(B)by inserting except any information
			 for which the Attorney General has determined that disclosure would likely
			 compromise national security, after reasons to the
			 individual,; and
					(2)in subsection (g)—
					(A)the first sentence—
						(i)by inserting or if the Attorney
			 General has made a determination pursuant to section 922A or 922B of title 18,
			 United States Code, after or State law,; and
						(ii)by inserting , except any
			 information for which the Attorney General has determined that disclosure would
			 likely compromise national security before the period at the end;
			 and
						(B)by adding at the end the following:
			 Any petition for review of information withheld by the Attorney General
			 under this subsection shall be made in accordance with section 925A of title
			 18, United States Code..
					(l)Unlawful distribution of explosives based
			 upon Attorney General discretionary denialSection 842(d) of title 18, United States
			 Code, is amended—
				(1)in paragraph (9), by striking the period
			 and inserting ; or; and
				(2)by adding at the end the following:
					
						(10)has received actual notice of the Attorney
				General's determination made pursuant to subsection (j) or (d)(1)(B) of section
				843 of this
				title.
						.
				(m)Attorney General discretionary denial as
			 prohibitorSection 842(i) of
			 title 18, United States Code, is amended—
				(1)in paragraph (7), by inserting ;
			 or at the end; and
				(2)by inserting after paragraph (7) the
			 following:
					
						(8)who has received actual notice of the
				Attorney General's determination made pursuant to subsection (j) or (d)(1)(B)
				of section 843 of this
				title,
						.
				(n)Attorney General discretionary denial of
			 Federal explosives licenses and permitsSection 843 of title 18, United States
			 Code, is amended—
				(1)in subsection (b), by striking
			 Upon and inserting Except as provided in subsection (j),
			 upon; and
				(2)by adding at the end the following:
					
						(j)The Attorney General may deny the issuance
				of a permit or license to an applicant if the Attorney General determines that
				the applicant or a responsible person or employee possessor thereof is known
				(or appropriately suspected) to be or have been engaged in conduct
				constituting, in preparation of, in aid of, or related to terrorism, or
				providing material support or resources for terrorism, and the Attorney General
				has a reasonable belief that the person may use explosives in connection with
				terrorism.
						.
				(o)Attorney General discretionary revocation
			 of Federal explosives licenses and permitsSection 843(d) of title 18, United States
			 Code, is amended—
				(1)by inserting (1) after
			 (d);
				(2)by striking if in the
			 opinion and inserting the following: “if—
					
						(A)in
				the opinion
						;
				and
				(3)by striking . The Secretary's
			 action and inserting the following: “; or
					
						(B)the Attorney General determines that the
				licensee or holder (or any responsible person or employee possessor thereof) is
				known (or appropriately suspected) to be or have been engaged in conduct
				constituting, in preparation for, in aid of, or related to terrorism, or
				providing material support or resources for terrorism, and that the Attorney
				General has a reasonable belief that the person may use explosives in
				connection with terrorism.
						(2)The Attorney General's
				action
						.
				(p)Attorney General's ability To withhold
			 information in explosives license and permit denial and revocation
			 suitsSection 843(e) of title
			 18, United States Code, is amended—
				(1)in paragraph (1), by inserting after the
			 first sentence the following: However, if the denial or revocation is
			 based upon an Attorney General determination under subsection (j) or (d)(1)(B),
			 any information which the Attorney General relied on for this determination may
			 be withheld from the petitioner if the Attorney General determines that
			 disclosure of the information would likely compromise national
			 security.; and
				(2)in paragraph (2), by adding at the end the
			 following: In responding to any petition for review of a denial or
			 revocation based upon an Attorney General determination under subsection (j) or
			 (d)(1)(B), the United States may submit, and the court may rely upon, summaries
			 or redacted versions of documents containing information the disclosure of
			 which the Attorney General has determined would likely compromise national
			 security..
				(q)Ability To withhold information in
			 communications to employersSection 843(h)(2) of title 18, United
			 States Code, is amended—
				(1)in subparagraph (A), by inserting or
			 in subsection (j) of this section (on grounds of terrorism) after
			 section 842(i); and
				(2)in subparagraph (B)—
					(A)in the matter preceding clause (i), by
			 inserting or in subsection (j) of this section, after
			 section 842(i),; and
					(B)in clause (ii), by inserting ,
			 except that any information that the Attorney General relied on for a
			 determination pursuant to subsection (j) may be withheld if the Attorney
			 General concludes that disclosure of the information would likely compromise
			 national security after determination.
					(r)Conforming amendment to Immigration and
			 Nationality ActSection
			 101(a)(43)(E)(ii) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a)(43)(E)(ii)) is amended by striking or (5) and inserting
			 (5), or (10).
			(s)Guidelines
				(1)In
			 generalThe Attorney General shall issue guidelines describing
			 the circumstances under which the Attorney General will exercise the authority
			 and make determinations under subsections (d)(1)(B) and (j) of section 843 and
			 sections 922A and 922B of title 18, United States Code, as amended by this
			 Act.
				(2)ContentsThe
			 guidelines issued under paragraph (1) shall—
					(A)provide
			 accountability and a basis for monitoring to ensure that the intended goals
			 for, and expected results of, the grant of authority under subsections
			 (d)(1)(B) and (j) of section 843 and sections 922A and 922B of title 18, United
			 States Code, as amended by this Act, are being achieved; and
					(B)ensure that
			 terrorist watch list records are used in a manner that safeguards privacy and
			 civil liberties protections, in accordance with requirements outlines in
			 Homeland Security Presidential Directive 11 (dated August 27, 2004).
					
